      Case 1:19-cr-00250-ELR-LTW Document 46 Filed 08/12/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


UNITED STATES OF AMERICA                  *
                                          *

                                          *
      v.                                  *    01:19-CR-00250-ELR-LTW
                                          *
KENDRIC SIMMONS,                          *
                                          *
              Defendant.                  *
                                          *
                                     _________

                                    ORDER
                                    _________

      This matter is before the Court for consideration of Magistrate Judge Linda T.

Walker’s Report and Recommendation (“R&R”) [Doc. 37] that Defendant’s Motion

to Suppress [Doc. 15] be denied. In the time period allotted for the parties to object

to the R&R, Defendant, by and through counsel, filed objections. [Doc 39]. For the

following reasons, the Court ADOPTS the R&R and OVERRULES Defendant’s

objections.

I. Standard of Review

      The district court reviewing an R&R “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). If neither party objects, the district
      Case 1:19-cr-00250-ELR-LTW Document 46 Filed 08/12/20 Page 2 of 3




judge need only review the R&R for clear error and “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

Id. A party objecting to an R&R “must specifically identify those findings objected

to. Frivolous, conclusive, or general objections need not be considered by the district

court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (quoting

Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)) (internal quotation marks

omitted.). If there are no specific objections made to factual findings made by the

magistrate judge, there is no requirement that those findings be reviewed de novo.

Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th Cir. 1993). In accordance with 28

U.S.C. § 636(b)(1)(C), and Rule 59 of the Federal Rules of Criminal Procedure, the

Court has conducted a de novo review of those portions of the R&R to which

Defendant objects and has reviewed the remainder of the R&R for plain error. See

United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

II. Discussion

      Defendant raises several objections to the Magistrate Judge’s findings. The

Court has considered each objection in turn and finds the Magistrate Judge’s factual

and legal conclusions are correct, with one clarification. Judge Walker found that the

issue of suppressing Defendant’s statement to Cobb County Police Officer Michael

Finks wherein Defendant purportedly claimed ownership of a bag of marijuana was

not properly before the Court because it was not raised in Defendant’s pre-hearing


                                          2
      Case 1:19-cr-00250-ELR-LTW Document 46 Filed 08/12/20 Page 3 of 3




brief, nor was evidence surrounding the statement factually developed or presented at

the suppression hearing. (Doc. 37 at 17). Judge Walker further noted that this issue

is likely moot because Defendant is not charged with possession of marijuana found

in the SUV in which he was riding. (Id., note 8). While the Court does adopt Judge

Walker’s finding here based on what was presented to her, the Court nevertheless

finds it appropriate to further consider evidence of the circumstances surrounding the

statement, especially in the event that the Government intends to use it. Thus, the

Court will consider a motion in limine if filed, related to Defendant’s statement made

to Officer Finks. 1

III. Conclusion

       Accordingly the Court OVERRULES Defendant’s Objections and ADOPTS

the R&R as the Opinion and Order of this Court and DENIES Defendant’s Motion to

Suppress. [Doc. 15].

       SO ORDERED, this 12th day of August, 2020.



                                                  ______________________
                                                  Eleanor L. Ross
                                                  United States District Judge
                                                  Northern District of Georgia




1
  Should Defendant announce that he intends to proceed to trial, the Court will issue an order
containing deadlines for filing trial motions, including those for motions in limine.

                                              3
